DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim(s) 1-4 are pending, of which amended claims 1-3 remain for examination while claim 4 remains withdrawn.
Specification
The disclosure is objected to because of the following informalities: 
Instant specification recites “chrome” instead of “chromium” as the name of the chemical element for the chemical symbol Cr. See [0022], [0023], [0043].
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities: 
The term “relationship 1” in line 9 is missing the “[ ]” of “[relationship 1]” in line 10.
Line 7 recites “chrome” instead of “chromium” as the name of the chemical element for the chemical symbol Cr.
The terms in parentheses i) “including 0%” of lines 4-6, ii) “excluding 0%”of lines 6 and 16-17 and iii) the definition of the terms of [relationship 1] of lines 11-13 should not be in parentheses as they recite the required definitions or limitations.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 requires a “high yield ratio” with respect to the cold-rolled steel sheet and further recites it having “a yield strength of 920 MPa or greater and a tensile strength of 1200 MPa or greater” (amended limitation). One skilled in the art recognizes that yield ratio = yield strength / tensile strength. Although when inputting the initial values of 920/1200 gives a 0.7666͞6 , since the values of YS and TS are one sided, the values of YR can range from >0 to <1 given that TS is generally regarded as being higher than YS. This means that the term "high yield ratio" in claim 1 is a relative term which renders the claim indefinite. The term "high yield ratio" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, it is unclear what values or range of values of yield ratio would be encompassed by the term “high yield ratio” thereby rendering the claim indefinite.
Regarding claims 1-3, claim 1 was amended from: “wherein a microstructure comprises, by area %, 90% or greater of martensite and tempered martensite, and 10% or less of ferrite and bainite, wherein a fraction of the tempered martensite in the total of martensite and tempered martensite is, by area %, 90% or greater” to: “a microstructure comprising, by area %, 90% or greater of martensite (excluding 0%) and tempered martensite, and 10% or less of ferrite (excluding 0%) and bainite (excluding 0%), wherein a fraction of the tempered martensite in a total of martensite and tempered martensite is, by area %, 90% or greater”. However, this is unclear as it is unclear if the amendment is intending the “90% or greater” and “10% or less” to 
In addition, claim 1 includes the amended limitation of “wherein a fraction of the tempered martensite in a total of martensite and tempered martensite is, by area %, 90% or greater” which allows a range of 90-100% or in other words, 100% of tempered martensite in the total of martensite and tempered martensite which would leave martensite to be 0 which conflicts with the recitation of “90% or greater of martensite (excluding 0%) and tempered martensite” since it requires the presence of martensite.
Claims 2-3 are dependents of claim 1 and thereby also indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
List 1
Element
Instant Claims
(weight%)
Prior Art
(mass%)
C
0.1% to 0.15%
0.01 – 0.20
Si
0.2% or less (including 0%)
0.5 or less
Mn
2.3% to 3.0%
0.5 – 3 
P
0.001% to 0.10%
0.15 or less exclusive 0%
S
0.010% or less (including 0%)
0.02 or less inclusive 0%
Al
0.01% to 0.10%
0.06 or less
N
0.010% or less (excluding 0%)
0.0050 – 0.001
Cr
0.3 – 0.9
1% or less
B
0.0010% to 0.0023%
0.003 or less
Ti
0.01% to 0.03%
0.1 or less
Nb
0.01% to 0.03%
0.1 or less
Fe + impurities
Balance
Balance







Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0084966 A1 of Ikeda (US’966).
Regarding claim 1, US’966 teaches (abstract, [0002]) “a dual-phase steel sheet having low yield ratio, excellent in the balance for strength-elongation and for strength-stretch flange formability, and also excellent in bake hardening property” with a (abstract, [0011]-[0027], [0092]-[0125]) composition wherein the claimed ranges of the various elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. As the claimed ranges overlap or lie inside ranges prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
With respect to the microstructure limitation of the instant claim, the prior art teaches as follows with respect to its microstructure.
[0018] the matrix phase contains tempered martensite; tempered martensite and ferrite; tempered bainite; or tempered bainite and ferrite, and [0019] the second phase comprises from 1 to 30% of martensite as an area ratio based on the entire structure.
[0072] “Tempered martensite” in this invention means those being soft, at less dislocation density, and having a lath-like structure. In contrast, martensite is different from the tempered martensite in that this is a hard structure of high dislocation density and they are distinguished, for example, based on observation by a transmission type electron microscope (TEM). Further, this is also different regarding the tempered martensite as the matrix phase, from the existent DP steel sheets having no tempered martensite as the matrix phase. [0074] In order to effectively provide the improving effect for the stretch flange formability, BH property and ΔTS property by the tempered martensite, it is recommended to contain the tempered martensite by 30% or more (more preferably, 40% or more, and further preferably, 50% or more and, furthermore preferably, 60% or more). The amount of tempered martensite is determined in view of the balance with the second phase martensite and it is recommended to properly control the amount of tempered martensite so as to provide a desired characteristic.
Ferrite” in this invention means polygonal ferrite, that is, ferrite with less dislocation density. The ferrite has a merit such as excellent elongation property but involves a drawback of poor stretch flange formability. In contrast, the steel sheet according to this invention having a mixed structure of the ferrite and the tempered martensite possesses excellent elongation property and, in addition, improved the stretch flange formability, as well as excellent in he BH property and the ΔTS. In this regard, this is different, both in the constitution of the structure and the obtained property, from the existent DP steel sheets. [0078] In order to effectively provide the effect according to this invention, it is recommended to incorporate the ferrite by 5% or more (preferably, 10% or more). However, since necessary strength is difficult to be ensured, as well as many voids are formed from the boundaries between the ferrite and the second phase to deteriorate the stretch flange formability like existent DP steel sheets when the content exceeds 60%, it is recommended to define the upper limit as 60%. When the upper limit is controlled to less than 30%, since the boundaries between the ferrite and the second phase (martensite) is decreased to suppress the source for the occurrence of voids, the stretch flange formability can be improved which is extremely preferred.
[0085] Then, for each of the forms, the martensite as the second phase is to be described. [0086] Generally, while the martensite is a structure effective to the improvement of the strength, incorporation of great amount results in a problem such as lowering of elongation. Further, in a case where coarse martensite is present in the ferrite matrix as in the existent DP steel sheets, since the martensite induces fracture, it results in a problem such as lowering of the stretch flange formability. However, in a case where the matrix phase has the structure (i) to (iv) comprising the soft lath-like structure as described above, it is considered that martensite is dispersed finely between the lath and, accordingly, the stretch flange formability is improved and, in addition, the elongation property is further improved. [0087] As described above, the martensite in this invention, is fine different from existent martensite. Specifically, it is observed in the grains and at the grain boundary of the matrix phase by optical microscopic observation and, particularly, the second phase martensite in the matrix phase grains is formed in an elongate shape between the lath-like structures and, further, it can be distinguished also from existent island-like 
[0089] Others: Bainite or Retained Austenite (Inclusive 0%) [0090] The steel sheet according to this invention may comprise only the matrix phase and the second phase but it may contain bainite as other different kind of structure within a range as not deteriorate the effect of the invention.
In other words, the prior art teaches a steel having, in area ratio, of 30% of more Tempered martensite, 1-30% of Martensite, 5% or more Ferrite, and remainder including 0% of bainite. Therefore, the claimed ranges of the various phases of the instant claims overlap or lie inside the ranges of the prior art. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Although the prior art teaches its steel having [0002] high strength, it does not explicitly teach of the specific ranges of yield strength and tensile strength as claimed in the instant claims. It is also noted that the prior art does not explicitly teach of the (b/a) ratio correlating the (C+Mn) in the martensite to the (C+Mn) in the total of ferrite and bainite and the ranges claimed in the instant claim. It is also noted that the prior art does not explicitly teach of the formulaic expression and ranges of [relationship 1] tying together some elements of the composition with the process parameters of the steel making process.
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II.
Therefore, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in composition (see compositional analysis of claim 1 above), b) the claimed and prior art products are identical or substantially identical in structure (see microstructure analysis of claim 1 above), and c) the claimed and prior art products are produced by identical or substantially identical processes [Prior art – teaches [0029]-[0046] continuous annealing at A1 or higher to A3 or lower, overaging at a temperature from 100 to 600°C which aligns with the continuous annealing step of the instant alloy]. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
In addition, with respect to the formulaic expression and ranges, the prior art discloses a composition wherein the claimed ranges of the various elements of the instant alloy overlap or lie inside the ranges of various elements of the alloy of the prior art (see compositional analysis above). In addition, the ranges of the two annealing steps of the prior art also shows that the ranges of SS & RCS as shown in the instant specification would also overlap or lie inside the ranges of the prior art.  Therefore, the ranges of the formulaic expression of the instant claims In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.
Regarding the phrase "… sheet produced by a method comprising a continuous annealing" in the preamble, this phrase recites a product-by-process limitation in the instant claim. However, MPEP provides the guidance that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113. Since the prior art teaches cold rolled steel sheet ([0139-[0140], [0147]-[0150]), it reads on the product of the instant claim. In addition, the prior art teaches of “continuous annealing” as part of making its steel sheet and therefore also reads on the product-by-process limitation of the instant claim.
Regarding claims 2 and 3, instant claims are not rejected as being obvious over US 2003/0084966 A1 of Ikeda (US’966) since the instant claims are seeking a yield ratio of 0.77 or greater while the prior art seeks a steel with low yield ratio (see [0009], [0056], [0226]). Therefore, one cannot say for certain that the steel of US’966 would possess a yield ratio of 0.77 or greater as required by the instant claims.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030.  The examiner can normally be reached on M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733